Citation Nr: 1116075	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  09-43 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial disability evaluation higher than 20 percent for service-connected diabetes mellitus, type II.  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel






INTRODUCTION

The Veteran had active service from March 1969 to April 1971.  The Veteran also had two years, one month, and fifteen days of prior active service, the dates for which are unverified.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for diabetes mellitus, type II, associated with herbicide exposure with a 20 percent disability evaluation effective January 22, 2009.  The Veteran has appealed the initial disability evaluation assigned for his diabetes mellitus.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In an addendum attached to the Veteran's VA Form 9, his attorney indicates that the RO has improperly denied the Veteran's claim without having obtained a comprehensive medical examination assessing the Veteran's current medical status and has not provided an explanation for its failure to do so.

A review of the record confirms that the Veteran has not been afforded a medical examination in connection with his claim.  Instead, the RO has considered the Veteran's medical treatment records in determining the level of severity of his service-connected diabetes mellitus.  

While treatment records may provide evidence sufficient to ascertain the current severity of a claimed disability in some cases, upon review, the Board notes that the most recent treatment records pertinent to the Veteran's claimed diabetes are dated in November 2008, months before the Veteran filed his claim for service connection of diabetes mellitus.  While the evaluation of a disability should be evaluated in consideration of its history, there are no treatment records since the Veteran filed his claim that provide evidence regarding the current nature and severity of his claimed disability.    

Governing regulations provide that VA's duty to assist includes conducting a thorough and contemporaneous examination of the Veteran which takes into account the records of prior examinations and treatment as well as to provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.326; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In addition, the U.S. Court of Appeals for Veterans Claims has held that an appeal of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where the factual findings show distinct time periods in which the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Thus, in light of the foregoing, the Board finds that a remand to secure recent treatment records, and for a contemporaneous medical examination to assess the current nature and extent of symptomatology associated with his service-connected diabetes mellitus, as well as the potential applicability of staged ratings, is warranted in this case.  38 U.S.C.A. § 5103A (West 2002); Snuffer v. Gober, 10 Vet. App. 400 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). 

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining any additional necessary information and/or appropriate authorization from the Veteran, request any outstanding treatment records pertaining to any treatment the Veteran has received for diabetes mellitus from November 2008 to the present.  The search should include any archived or retired records.  Once obtained, the treatment records should be associated with the claims folder.  Any and all negative responses should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate.

2.  After the action outlined in item (1) has been accomplished to the extent possible, schedule the Veteran for a VA examination to assess the nature and severity of his service-connected diabetes mellitus.  The claims file and a copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report. 

a.  Based on review of the claims folder and evaluation of the Veteran, the examiner should identify what symptoms the Veteran has manifested since filing his claim in February 2009 that are attributable to his service-connected diabetes mellitus.  All signs and symptoms necessary for evaluating the Veteran's disability should be reported in detail. 

b.  In assessing the severity of the Veteran's diabetes mellitus, the examiner must include a discussion of whether the Veteran's diabetes mellitus requires: (1) regulation of activities and, if so, whether it is with episodes of ketoacidosis or hypoglycemic actions requiring at hospitalization or visits to a diabetic care provider (specify frequency of hospitalizations per year /visits per month or week, as appropriate); 
(2) the use of insulin and, if so, specify the frequency of injections; (3) restricted diet; (4) progressive loss of weight and strength; and (5) fully describe any other complications associated with the Veteran's diabetes mellitus and their associated symptomatology.  The examiner must provide a complete rationale for any stated opinion.

c.  In providing any opinion, the examiner must consider any statements the Veteran submits (or has submitted) on his own behalf, regarding symptoms he experiences, and consider the credibility of those statements in light of confirming or contradicting evidence of record, including objective findings.

d.  The examiner should also specifically provide an opinion regarding the effect, if any, that the Veteran's diabetes mellitus has on his employment.

e.  The examiner should distinguish to the extent possible between symptomatology resulting from the Veteran's service-connected diabetes mellitus and any non-service-connected disorders which may be found.  If it is medically impossible to distinguish among symptomatology resulting from the disorders, the examiner should so state in the examination report.

f.  Note: "Regulation of activities" is defined by Diagnostic Code 7913 as the avoidance of strenuous occupational and recreational activities.  

3.  After any additional notification and/or development deemed necessary is undertaken, the Veteran's claim should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be provided with a Supplemental Statement of the Case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his attorney.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The purpose of this REMAND is to obtain additional development and to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of th1e Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

